UIL Holdings Corporation Wall Street Utility Group May 17, 2007 James Torgerson - President and Chief Executive Officer Richard Nicholas - Executive VP and Chief Financial Officer EXHIBIT 99.1 For more information, contact: Susan Allen - V.P. IR, 203.499.2409, Susan.Allen@uinet.com Michelle Hanson - Mgr. IR, 203.499.2481, Michelle.Hanson@uinet.com Certain statements contained herein, regarding matters that are not historical facts, are forward-lookingstatements (as defined in the Private Securities Litigation Reform Act of 1995). These includestatements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks anduncertainties; consequently, actual results may differ materially from those expressed or implied in thestatements. Such risks and uncertainties include, but are not limited to, general economic conditions,legislative and regulatory changes, changes in demand for electricity and other products and services,unanticipated weather conditions, changes in accounting principles, policies or guidelines, and othereconomic, competitive, governmental, and technological factors affecting the operations, timing, markets,products, services and prices of the Corporation’s subsidiaries. The foregoing and other factors arediscussed and should be reviewed in the Corporation’s most recent Annual Report on Form 10-K andother subsequent periodic filings with the Securities and Exchange Commission. Forward-lookingstatements included herein speak only as of the date hereof and the Corporation undertakes noobligation to revise or update such statements to reflect events or circumstances after the date hereof orto reflect the occurrence of unanticipated events or circumstances. Safe Harbor Provision 2 Ø UIL Holdings Corporation Ø Capital Expenditure Plan Ø Financial Plan and Earnings Guidance Today’s Topics 3 Ø 335 square miles in southwestern Connecticut Ø 320,000 customers Ø % of revenue: 46% residential, 41% commercial, 11% industrial and 2% other Service Territory 4 Ø Distribution rate case decision through 2009 q Allowed ROE 9.75% q Capital structure - 48% equity, 52% debt q Sales forecast 1% growth per year Ø Transmission q Approved Middletown/Norwalk project - $240-$270 million commitment q Transmission tracker q Approved 50% of Middletown/Norwalk CWIP in rate base q Additional FERC incentives Ø 10-year Capital expenditure plan Ø Financial flexibility - total 2006 proceeds from non-utility divestitures, $143 million Ø Labor stability - collective bargaining agreement through 2011 Highlights 5 Ø UIL Holdings Corporation Ø Capital Expenditure Plan Ø Financial Plan and Earnings Guidance Today’s Topics 6 Distribution Capacity Reliability Projects in 3 Categories: Aging Infrastructure Standards Compliance Exhausted Distribution solutions q Distribution load transfers q Existing substation expansion Majority of assets exceeding useful lives North American Electric Reliability Council standards Transmission Planning 7 Reliability Projects Overview Ø Distribution Capacity Projects: q Multiple substations Ø Aging Infrastructure: q Substation rebuilds q Line/Cable replacements q Component replacement program Ø Standards Compliance q Fault/duty solutions q Bulk Power System compliance q Cable upgrades 8 Availability ofSubstitute Solutions e.g. Generationsolutions UI Territory State-wide Region-wide Location of the Solution LocalProjects $420M M-N $240-$270M Transmission Investment Opportunities 9 2012 Distribution CapacityImpact of Load Growth 10 Overview of an Aging System: Ø Majority of current assets installed in the 1960’s and 1970’s Ø Common useful lives: 35 to 50+ years q At end of life, risk of failure increases q Reliability diminishes Under 30 years 19% Over 30 years 81% For Example: Substations Aging Infrastructure 11 Ø North American Electric Reliability Council/Northeast Power Coordinating Council/ISO-NE Reliability Standards: q Thermal • Standards intended to ensure that equipment and components remain within acceptable operating limits q Voltage • Standards intended to keep system voltage within acceptable limits q Short Circuit • Standards designed to prevent equipment from failing q Bulk Power System Protection Criteria Ø Prioritization Criteria: q Likely time-frame for development of condition creating violation q The identified early-phase projects address concerns in all four areas above Standards Compliance 12 ? UI Transmission Project Locations 13 $866 million in projects (2007-2016) Ø Long-term Transmission planning done Ø Reliability-driven projects q 3 Clear Categories Ø UI Control / UI Territory Ø Demonstrated performance on Middletown to Norwalk Ø 27% CAGR in Transmission average rate base through 2012 Transmission Plan 14 $888 million in projects (2007-2016) Key Strategies Ø Proactive assessment of asset life cycle Ø Forecast peak future demand. Maintain capacity margins at substation, feeder and transformer levels Ø Connect customers safely, reliably, on demand Ø Extend engineering and construction capability through strategic partnerships and enhanced recruitment Distribution Overview / Strategy 15 $1.75B Capital Expenditure Program2007 - 2016 16 Total $754 $860 $1,000 $1,025 $1,031 $1,112 $1,175 CAGR 8% Transmission CAGR 27% Distribution CAGR 9% Average Rate Base 2006 - 2012Distribution, Transmission & CTA 17 Ø Cap Ex: $240 - $270M Ø In service in 2009 Ø All underground Ø Largest 345-kV Gas Insulated Switchgear substation in North America Ø Rate base growth: $265 - $295M Ø 50% CWIP Ø Applied for additional FERC incentives Experience & Demonstrated Capabilities Middletown to Norwalk Transmission Project 18 SINGER SUBSTATION Largest GIS Substation in North America 345-kV UNDERGROUND CABLE XLPE Cable SYSTEM ENHANCEMENTS Replace Surge Arresters and Ground Grids Middletown to Norwalk Project At-A-Glance 19 SingerSubstation Aerial View Singer Substation, Bridgeport CT 20 Horizontal directional drilling Project Process 21 Singer Substation install of pre-cast wall panels Installing the Duct Bank 25 of 36 chambers have been installed Project Process 22 GIS Equipment Delivery Transformer Deliveries 345-kV Cable Deliveries Shunt Reactor Deliveries 345-kV CivilConstructionComplete July August September October November December Middletown to Norwalk 2007 Look-Ahead 23 Ø UI’s view q Electricity prices are too high q Fully support the development of a comprehensive energy plan that will include consideration of the three basic resource elements necessary for reasonably priced, reliable electric service: • Conservation and load management, generation and transmission q Bills represent solutions which recognize CT must intervene in the wholesale electric market by encouraging the building of new generation facilities • Facilities of the right type, in the right place, with the right fuel q UI supports • Increased funding for conservation at a minimum - 3 mills/kWh should be available • Need for long-term contracts • Negotiating directly with generators • Building of rate base generation q Hurdles must be overcome to build new generation • Financing and siting • Non-utility generation can play an important role in the electric supply of CT q Legislative session ends June 6 Potential CT Legislation 24 Ø UIL Holdings Corporation Ø Capital Expenditure Plan Ø Financial Plan and Earnings Guidance Today’s Topics 25 Ø Consolidated cash on hand at UIL on 3/31/07, $41 million q Primarily proceeds from non-utility divestitures q Used to infuse equity into UI Ø Filed a 3-year financing plan with the DPUC q Issue up to $375 million of debt securities • Refinance maturing debt - $225 million • Capital expenditure and other general corporate purposes - $150 million Ø No equity issuance planned to support Capital expenditure program through 2010 Financing Plan 26 * Includes impact of IRS private letter ruling, $0.27 per share Full Year 2006 & 1Q 2007 Financial Results(EPS) 27 Ø Filed request for additional FERC incentives for M/N project on March 23, 2007 q Increase of CWIP in rate base to 100% q Additional ROE incentives - 50 basis points Ø Manage to Distribution allowed ROE of 9.75% in 2007 and maintain allowed capital structure of 48% equity, 52% debt Ø Estimating an overall weighted average Transmission ROE of 11.8% in 2007, excluding additional FERC incentives Other Financial 28 (1) CAGR based on actual 2006 results, excluding the impact of IRS private letter ruling, $0.27 per share. * Includes impact of IRS private letter ruling, $0.27 per share ** Earnings expectations are not intended to be additive 2007 Earnings Guidance & Beyondas of May 4, 2007 29 Investment Highlights Ø Completed strategic realignment q Divested non-utility businesses to focus solely on regulated utility • Decreased earnings volatility Ø Committed to long-term growth in regulated utility q Execute Capital expenditure program and grow rate base to increase earnings q Earn allowed ROEs q 10-year Capital expenditure study complete, will update annually Ø Consistent dividend policy q $1.73 per share paid for more than 12 consecutive years q Quarterly dividend paid for more than 100 years, consistently 30 Questions 31
